              Case 1:18-cr-00834-PAE Document 25 Filed 11/26/18 Page 1 of 3




                                                            November 26, 2018

Via ECF and E-mail

Hon. Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:     United States v. Jamel Jones, et al., 18-cr-834 (PAE)

Your Honor:

        I am CJA counsel to Jamel Jones, a defendant in the above referenced case. I write to request a
bail hearing for Mr. Jones. The government has previously advised counsel that it opposes bail.

        Mr. Jones is charged in two counts of an eight count superseding indictment. Specifically, he is
charged with one count of racketeering conspiracy pursuant to 18 U.S.C. Section 1962(d) and one count
of use of a firearm in furtherance of Count One, pursuant to 21 U.S.C. Section 924(c)(1)(A). Mr. Jones
is not charged in any of the remaining counts, including the alleged violent crimes committed in aid of
racketeering; nor is he alleged to have engaged in any specific acts of violence himself.

        Notably, pre-trial services recommended that Mr. Jones be released on bond, co-signed by three
financially responsible persons. We propose the following bail conditions, which we believe are stricter
than those recommended by pre-trial services:

       $100,000 personal recognizance bond, co-signed by three financially responsible persons;
       travel limited to the SDNY and EDNY; surrender of travel documents and no new applications;
       strict pretrial supervision; drug testing and treatment as directed by pretrial services; home
       detention; and GPS monitoring.

       We respectfully submit that this bail package will reasonably assure the safety of any other
person and the community and ensure Mr. Jones’ appearance at court.

         Mr. Jones is an American citizen and 38-year-old Brooklyn native. He is the father of two
children, 14 and 4 years old, with his longtime girlfriend. At the time of his arrest, Mr. Jones had been
living with his mother, aunt and girlfriend in Brooklyn, and if released on bail would continue to reside
at this residence. At the time of his arrest while he did not have steady employment, he had done
construction work on an intermittent basis.
             Case 1:18-cr-00834-PAE Document 25 Filed 11/26/18 Page 2 of 3




       Mr. Jones does not have an extensive or violent criminal history. He has three misdemeanor
convictions, the most recent being approximately over 7 years ago and the oldest over approximately 18
years ago.

        Mr. Jones has significant support in the community, including family members who are willing
to sign a $100,000 bond. All three proposed co-signers are likely to qualify as financially responsible
persons: (1) Karen Jones, Mr. Jones’ aunt, retired after being employed for 36 years at NYC Housing
Preservation and Development; (2) Danielle Clemens, Mr. Jones’ aunt, a court officer in NYC for the
last 11 years; and (3) Denise Jones, Mr. Jones’ aunt, a retired NYPD Officer, who worked in the
Brooklyn court system for 27 years.

       Mr. Jones’ return home will allow him to continue to care for his two children and seek
employment. His aunt’s home is a safe and supportive environment where Mr. Jones can contribute to
his family. The support and expectations of Mr. Jones’ family, coupled with home detention, GPS
monitoring, and strict pretrial supervision, are sufficient to diffuse any risk of flight and, more
importantly, will ensure that he follows the law.

       As Your Honor heard at the arraignment and conference earlier today, Mr. Jones is not alleged to
have been present at, or participated in, any of the acts of violence – namely, the April robbery and the
July shooting, alleged in the superseding indictment. We are not aware of any other allegations of
violence against Mr. Jones. While we recognize that this is a presumption case due to the Section 924(c)
charge, at present time we are unaware of any allegations that Mr. Jones carried or otherwise used a
firearm.

        We do not believe Mr. Jones is a danger to the community or that he is a risk of flight. As
determined by pre-trial services, we submit that bail is appropriate in this case and it is simply not the
case that no condition or combination of conditions will reasonably assure the safety of any other person
and the community and ensure appearance at court.

        Together, we submit the combination of the conditions proposed will reasonably assure Mr.
Jones’ appearance in court and the safety of the community. The defense will be prepared to supplement
this application orally at a bail hearing and address any questions the Court may have.
           Case 1:18-cr-00834-PAE Document 25 Filed 11/26/18 Page 3 of 3




      Thank you.


                                                   Respectfully submitted,

                                                          /s/

                                                   Dawn M. Cardi


CC:   AUSA Jacob Warren (via ECF and E-mail)
      AUSA Michael Longyear (via ECF and E-mail)
